Citation Nr: 1713709	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for the service-connected arthritis of the lumbar spine ("back disability").

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1976 to June 1979 and from May 1980 to May 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that continued the Veteran's 40 percent rating for his back disability.  In a May 2015 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities, rated at 10 percent, effective December 10, 2014.  

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence in this case raises the issue of unemployability due to the service-connected back disability and the Board takes jurisdiction over the Veteran's TDIU claim.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDING OF FACT

For the period on appeal, the Veteran's back disability has been manifested by flexion to, at worst, 15 degrees, chronic pain, and difficulty with prolonged sitting and standing, but not by ankylosis or comparable symptoms.   The medical evidence first shows mild radiculopathy in 2015.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the service-connected back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Rating Laws and Regulations 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's back disability is currently rated at 40 percent under Diagnostic Code 5242, which is governed by the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

The criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  Id.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca, 8 Vet. App. at 204-207.  Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Increased Rating for the Back Disability

The Veteran contends that he is entitled to a higher rating for his back disability.  He reports experiencing daily back pain and he uses a back brace, cane, TENS unit, and heating pads regularly.  A lay statement from the Veteran's friend supports his contentions. 

VA treatment records are associated with the claims file and show consistent treatment for back pain.  The records generally show that the Veteran presented for treatment of chronic back pain, the severity of which varied between 5/10 and 10/10.  In a January 2009 emergency room visit, the Veteran reported experiencing back and neck pain and subsequently fainting.  In December 2010, the Veteran complained of intermittent back pain for which he used a cane and back brace, but also reported walking daily.  

The Veteran was afforded a VA spine examination in July 2008.  He reported experiencing daily pain in the lumbar spine region that radiated to the paralumbar areas of the lower thoracic spine.  On average, he experienced a pain that was 6/10 at rest and 7/10 on standing, walking, bending, and lifting.  While he was unemployed at the time of examination, the Veteran stated it was due to his diabetes diagnosis.  He did report, however, that his back condition affected his ability to perform yard work, house maintenance, and shopping, and prohibited him from playing sports.  The Veteran also reported experiencing flare-ups during which he is unable to perform any work and two periods of incapacitation in the last year that required bed rest.  He denied bladder, bowel, and erectile issues and did not use assistive devices.  Initial range of motion testing showed flexion to 32 degrees with pain and repetitive range of motion testing produced flexion to 15 degrees with pain.   The neurological examination revealed normal vibration, position, and light touch senses, no muscle atrophy, and normal joint strength.  He was diagnosed with minor degenerative joint disease.  

In April 2014, the Veteran underwent a physical evaluation for Social Security Administration (SSA) disability.  He had flexion to 45 degrees and was able move around without assistance.  No neurological issues were noted.  The Veteran's claim for SSA disability was subsequently denied.  

The Veteran was afforded another VA spine examination in April 2015.  Initial range of motion testing showed flexion to 60 degrees with pain and repetitive range of motion testing did not produce additional loss of function or range of motion.  There was evidence of pain with weight bearing and objective evidence of tenderness in the lumbar spine.  Although there were muscle spasms and localized tenderness, these issues did not result in an abnormal gait or spinal contour.  Muscle strength was 4/5 and a sensory examination revealed bilateral mild radiculopathy.  There was no evidence of other neurologic abnormalities, intervertebral disc syndrome, or ankylosis.  The examiner opined that the back condition should not impact sedentary work.  

In consideration of the medical and lay evidence, the Board finds that the Veteran's back disability does not warrant a rating in excess of 40 percent for any period on appeal.  Specifically, the competent evidence shows, at worst, that the Veteran had flexion to 15 degrees with pain, which does not satisfy the criteria for a higher rating under the General Rating Formula.  Indeed, recent examinations showed flexion to 45 and 60 degrees.  The next highest rating requires ankylosis of the thoracolumbar spine.  Although the Veteran has limited movement, the spine is not ankylosed.  Moreover, the evidence does not show the Veteran has symptoms that cause similar functional loss as an individual with ankylosis.  

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran experienced constant back pain, the back pain does not produce functional loss that is manifested by adequate evidence of disabling pathology for a rating in excess of 40 percent.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38.  Specifically, neither the medical evidence nor the Veteran's allegations show that the Veteran's pain caused symptoms comparable to unfavorable ankylosis.  One exam showed slight decrease in muscle strength (4/5), and there have been no indications of findings such as muscle atrophy or impaired gait which would suggest a higher level of functional impairment.  The current disability rating is already based on the extent to which the Veteran's pain reduced range of motion.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his back disability for any period on appeal.  

The Board also considered whether the Veteran would be entitled to a separate rating for any associated objective neurologic abnormalities.   The Veteran is currently rated at 10 percent for bilateral radiculopathy, effective December 10, 2014.  The Board finds that Veteran does not have any other objective neurologic abnormalities associated with the back condition for which he should receive a separate rating.  The July 2008 VA examination and April 2014 SSA evaluation did not show evidence of neurologic abnormalities.  The Veteran's VA medical records did not show any earlier manifestation of radiculopathy.  Specifically, a VA April 2014 record specifically noted "no radiculopathy."  Therefore, a separate rating for radiculopathy was not warranted prior to December 2014, as there was no objective evidence such a condition existed.  

Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).  To the extent the Veteran contends his back disability renders him unemployable, the Board has remanded the Veteran's TDIU claim for further development. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in July 2008 and October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's statements, VA medical records, and private records.  The Veteran was also afforded several VA examinations to assist in determining the severity of his back disability.  The examinations were adequate because they were performed by appropriate medical providers, were based on a review of the Veteran's statements, history, and symptomatology, and included the necessary findings.  

Finally, all due process considerations have been met.  While new evidence was received following the 2012 statement of the case, the Veteran's representative waived AOJ consideration of the evidence via a February 2017 statement.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to a rating in excess of 40 percent for the service-connected back disability is denied.


REMAND

The Veteran filed a claim for TDIU in October 2014 that was denied in a May 2015 rating decision.  As demonstrated by the appellate brief submitted by the Veteran's representative in August 2016, the Veteran is still clearly seeking entitlement to a TDIU.  He claims, in part, that the back condition has resulted in unemployability.  

The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  However, in this case, the Veteran has not had fair notice of the fact that his appeal for an increased rating for his back condition would include his claim for TDIU, so he has not had sufficient opportunity to submit argument and evidence on the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice as to how to substantiate his claim for TDIU.

2. After allowing him an opportunity to respond, provide the Veteran with a Supplemental Statement of the Case regarding his TDIU claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


